As well as we can make out from this somewhat confused record, the defendant school board, some time about December, 1924, abolished three then existing school districts and consolidated them into one larger district, principally for the purpose of supplying a much needed high school.
The tax levies in said districts had either expired or been canceled and the taxpayers reimbursed the taxes paid thereunder; no indebtedness, bonded or otherwise, having been incurred on the faith of said taxes and tax levies.
An election was thereupon duly ordered in said consolidated district, authorizing a special tax and a bond issue for school purposes as aforesaid, which election was duly held and carried, and the result thereof duly promulgated. *Page 635 
                               I.
Within the 60 days allowed by law, these plaintiffs (voters and taxpayers) attacked the regularity and validity of all these proceedings, setting up certain matters of fact and of law for reason why said proceedings should be declared irregular and invalid.
There was a trial in due course, whereupon the evidence having failed to support the allegations of fact, and the matters of law not appearing well founded, the trial judge found for the defendant, and rejected the demand of the plaintiffs. This judgment was rendered March 14, 1925.
                               II.
On March 8, 1926, nearly one year afterwards, a devolutive appeal was taken to this court by plaintiffs. But appellants have filed neither assignment of errors, nor brief in support of their appeal, nor have they appeared to present the case orally.
                              III.
It would serve no useful purpose to go over the contentions set up by plaintiffs in their petition to the court below, since appellants themselves apparently have not sufficient faith in their own contentions to urge them again before this court. Suffice it to say that we see no more merit therein than did the district judge; and in the brief herein filed by the appellee all said contentions are fully met and shown to be wholly unfounded.
The appeal seems to have been purely frivolous.
                             Decree.
The judgment appealed from is therefore affirmed.